Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 14/926664 application is in response to the communications filed January 13, 2022. 
Claims 1, 9 and 14 were amended January 13, 2022. 
Claims 1 and 4-19 are currently pending and considered below. 

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites the limitation “automatically storing, by the serer, the refill history”. This limitation should read “automatically storing, by the server, the refill history” as the examiner understands that this is a simple misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method of generating a medication refill history and tracking medication adherence for a duration, the method comprising: receiving a selection of a patient from an input device, querying a plurality of data sources to find prescription data for the patient, extracting the prescription data from the plurality of data sources comprising at least the patient’s electronic medical records, outpatient pharmacy records, long-term care facility records, e-prescriptions, insurance claims, and prescription benefit manager records, wherein the prescription data is in non-standard disparate forms including one or more of drug names, strength of prescriptions, dosages, routes of administration, fill dates, and days’ supply of each drug of one or more drugs, compiling the prescription data and generating a medication order and refill history for the patient, wherein the medication refill history includes timelines representing the prescription data as one or more prescription fill events for each medication the patient is prescribed in the standard form of a timeline, analyzing the medication refill history to determine one or more medication adherence patterns and a patient medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked, and wherein the patient medication adherence score indicates an overall rating of the patient’s medication adherence, and wherein each of the one or more medication adherence patterns corresponds to one of the one or more drugs and indicates the patient’s adherence to the prescribed instruction for the corresponding drug, determining and assigning a base adherence pattern label to the patient based on the patient medication adherence score, analyzing the one or more medication adherence patterns to identify barriers to adherence, determining and recommending clinical interventions to address the barriers to adherence based on the identified barriers to adherence, receiving one or more updates to the prescription data in the non-standard disparate forms from at least one of the plurality of data sources and generating in real-time an updated medication refill history in real-time in the standard timeline form from the one or more updates to the prescription data in non-standard disparate forms. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “one or more non-transitory computer-storage media having computer executable instructions embodied thereon that, when executed by a computing device, perform”, “by the computing device”, “by the computing device through a computer network”, “automatically”, “automatically storing, by the computing device, the medication refill history for the patient in one or more data stores and providing one or more clinicians remote computing device access to the medication refill history over a communication network in real-time”, “automatically generating, by the computing device, a graphical user interface which displays on a timeline via a display device, the medication refill history including a medication adherence graphic that graphically displays a list of the one or more drugs from the prescription data, one or more levels of adherence corresponding to one or more base adherence pattern labels for the patient, and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs, wherein each of the one or more drugs from the prescription data and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs are displayed within the timeline in order of a level of adherence based on the determined base adherence pattern label”, “automatically storing, by the computing device, the updated medication refill history in one or more data store providing the one or more clinicians remote computing device real-time access over the communication network to the updated medication refill history” “displaying the clinical interventions in the graphical user interface via the display device” and  “automatically generating, by the computing device, a graphical user interface which displays the updated medication refill history in real-time”, one or more non-transitory computer-storage media having computer executable instructions embodied thereon that, when executed by a computing device, perform a method of generating a medication refill history and tracking medication adherence for a duration, the method comprising: receiving, by the computing device, a selection of a patient from an input device, querying, by the computing device through a computer network, a plurality of data sources to find prescription data for the patient, extracting, by the computing device through a computer network, the prescription data from the plurality of data sources comprising at least the patient’s electronic medical records, outpatient pharmacy records, long-term care facility records, e-prescriptions, insurance claims, and prescription benefit manager records, wherein the prescription data is in non-standard disparate forms including one or more of drug names, strength of prescriptions, dosages, routes of administration, fill dates, and days’ supply of each drug of one or more drugs, compiling, by the computing device, the prescription data and generating a medication order and refill history for the patient, wherein the medication refill history includes timelines representing the prescription data as one or more prescription fill events for each medication the patient is prescribed in the standard form of a timeline, automatically storing, by the computing device, the medication refill history for the patient in one or more data stores and providing one or more clinicians remote computing device access to the medication refill history over a communication network in real-time, analyzing by the computing device, the medication refill history to determine one or more medication adherence patterns and a patient medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked, and wherein the patient medication adherence score indicates an overall rating of the patient’s medication adherence, and wherein each of the one or more medication adherence patterns corresponds to one of the one or more drugs and indicates the patient’s adherence to the prescribed instruction for the corresponding drug, determining and assigning, by the computing device, a base adherence pattern label to the patient based on the patient medication adherence score, automatically generating, by the computing device, a graphical user interface which displays on a timeline via a display device, the medication refill history including a medication adherence graphic that graphically displays a list of the one or more drugs from the prescription data, one or more levels of adherence corresponding to one or more base adherence pattern labels for the patient, and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs, wherein each of the one or more drugs from the prescription data and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs are displayed within the timeline in order of a level of adherence based on the determined base adherence pattern label, analyzing, by the computing device, the one or more medication adherence patterns to identify barriers to adherence, determining and recommending, by the computing device, clinical interventions to address the barriers to adherence based on the identified barriers to adherence and displaying the clinical interventions in the graphical user interface via the display device, receiving, by the computing device, one or more updates to the prescription data in the non-standard disparate forms from at least one of the plurality of data sources, automatically generating in real-time, by the computing device, an updated medication refill history in real-time in the standard timeline form from the one or more updates to the prescription data in non-standard disparate forms, automatically storing, by the computing device, the updated medication refill history in one or more data store providing the one or more clinicians remote computing device real-time access over the communication network to the updated medication refill history and automatically generating, by the computing device, a graphical user interface which displays the updated medication refill history in real-time in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically storing, by the computing device, the medication refill history for the patient in one or more data stores and providing one or more clinicians remote computing device access to the medication refill history over a communication network in real-time”, “automatically generating, by the computing device, a graphical user interface which displays on a timeline via a display device, the medication refill history including a medication adherence graphic that graphically displays a list of the one or more drugs from the prescription data, one or more levels of adherence corresponding to one or more base adherence pattern labels for the patient, and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs, wherein each of the one or more drugs from the prescription data and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs are displayed within the timeline in order of a level of adherence based on the determined base adherence pattern label”, “automatically storing, by the computing device, the updated medication refill history in one or more data store providing the one or more clinicians remote computing device real-time access over the communication network to the updated medication refill history”, “displaying the clinical interventions in the graphical user interface via the display device” and  “automatically generating, by the computing device, a graphical user interface which displays the updated medication refill history in real-time” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “one or more non-transitory computer-storage media having computer executable instructions embodied thereon that, when executed by a computing device, perform”, “by the computing device”, “by the computing device through a computer network”, and “automatically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically generating, by the computing device, a graphical user interface which displays on a timeline via a display device, the medication refill history including a medication adherence graphic that graphically displays a list of the one or more drugs from the prescription data, one or more levels of adherence corresponding to one or more base adherence pattern labels for the patient, and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs, wherein each of the one or more drugs from the prescription data and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs are displayed within the timeline in order of a level of adherence based on the determined base adherence pattern label”, “displaying the clinical interventions in the graphical user interface via the display device” and “automatically generating, by the computing device, a graphical user interface which displays the updated medication refill history in real-time” which corresponds to receiving or transmitting data over a network. 
“automatically storing, by the computing device, the medication refill history for the patient in one or more data stores and providing one or more clinicians remote computing device access to the medication refill history over a communication network in real-time” and “automatically storing, by the computing device, the updated medication refill history in one or more data store providing the one or more clinicians remote computing device real-time access over the communication network to the updated medication refill history” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising utilizing the one or more medication adherence patterns to determine a set of base labels for the patient, the base labels comprising one of high, moderate, low, or mixed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, end gap, and overpossession” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medication adherence graphic comprises one or more of a list of under-utilized medications, a list of over-utilized medications, an overall adherence rating for the patient, a percentage of days covered table for eligible medications, a percentage of days covered table for adherence by disease state, a list of barriers to adherence for the patient, and a list of intervention strategies for the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising automatically generating one or more clinical interventions when the patient’s one or more medication adherence patterns indicate that the patient is at risk for non-adherence” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically generating an alert when the patient’s one or more medication adherence patterns indicate that the patient has failed fill a prescription within a set period of time” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“communicating the alert to the clinician” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“communicating the alert to the clinician” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“communicating the alert to the clinician” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 recites substantially similar limitations as claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1.
“by a server” and “by the server” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “by a server” and “by the server”.
“wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed” which corresponds to mere data gathering and/or output.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the barriers to adherence are one or more of language barrier, forgetting to refill prescriptions, cost of medication, side effects of medication, and lack of transportation to a pharmacy” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the one or more timelines comprise one or more circles representing fill events and one or more lines following the one or more circles representing the duration of the prescription” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the one or more timelines comprise one or more circles representing fill events and one or more lines following the one or more circles representing the duration of the prescription” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the one or more timelines comprise one or more circles representing fill events and one or more lines following the one or more circles representing the duration of the prescription” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the prescription order and refill history is updated in real time” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 recites substantially similar limitations as claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.
“a computer having at least one processor, wherein the computer performs the following steps:” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer having at least one processor, wherein the computer performs the following steps:”.
As per claim 15, 
The system of claim 14, 
Claim 15 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising alerting a clinician if the patient has not filled a prescription within a defined amount of time” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising alerting a clinician if the patient has not filled a prescription within a defined amount of time” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising alerting a clinician if the patient has not filled a prescription within a defined amount of time” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the base adherence pattern label is one of high, moderate, low, and mixed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the add-on adherence pattern labels are one or more of outlier, sync gap, end gap, and overpossession” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the display of the patient's medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the display of the patient's medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the display of the patient's medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the display of the patient's medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barriers to adherence, intervention strategies, adherence by disease state, and overall adherence rate”
“wherein the display of the patient's medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barriers to adherence, intervention strategies, adherence by disease state, and overall adherence rate” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the display of the patient's medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barriers to adherence, intervention strategies, adherence by disease state, and overall adherence rate” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the display of the patient's medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barriers to adherence, intervention strategies, adherence by disease state, and overall adherence rate” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439; herein referred to as Raduchel) in view of Chu et al. (US 2016/0026773; herein referred to as Chu) in further view of Nadas et al. (US 2009/0119129; herein referred to as Nadas).
As per claim 1, 
Raduchel teaches receiving, by the computing device, a selection of a patient from an input device:
(Paragraph [0039] of Raduchel. The teaching describes the user's mobile device may be used to access electronic medical records for the user that may assist the emergency services provider in providing emergency treatment to the user. This is a selection of a patient from the input device)
Raduchel further teaches querying, by the computing device through a computer network, a plurality of data sources to find prescription data for the patient: 
(Paragraph [0040] of Raduchel. The teaching describes that the mobile device responsively sends requests to multiple different database providers (e.g., a hospital database, a medical records database provider, a pharmacy database, etc.) that store electronic medical records for the user. The multiple database providers send the requested medical records for the user to the mobile device, enabling the mobile device to render a display of information related to the received medical records.)
Raduchel further teaches extracting, by the computing device through a computer network, the prescription data from the plurality of data sources comprising at least the patient’s electronic medical records, outpatient pharmacy records, long-term care facility records, e-prescriptions, insurance claims, and prescription benefit manager records, wherein the prescription data is in non-standard disparate forms including one or more of drug names, strength of prescriptions, dosages, routes of administration, fill dates, and days’ supply of each drug of one or more drugs:
(Paragraphs [0051] and [0136] of Raduchel. The teaching describes the multiple record storage systems 140, 150, and 160 may be associated with one or more of a doctor, a hospital, a pharmacy, an insurance company, a records storage company, another type of medical service provider, or another type of organization that stores electronic medical records. The teaching further describes the electronic device 740 determines that the patient was issued a prescription for Viagra on Jun. 4, 2007 and may combine the partial records for display as “R12: VIAGRA 06/04/07” in displaying the medical record R12)
Raduchel further teaches compiling, by the computing device, the prescription data into a medication order and refill history for the patient: 
(Paragraph [0112] of Raduchel. The teaching describes the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout.)
Raduchel further teaches automatically storing, by the computing device, the medication refill history for the patient in one or more data stores and providing one or more clinicians remote computing device access to the medication refill history over a communication network in real-time:
(Paragraphs [0039], [0108] and [0112] of Raduchel. The teaching describes the real-time collection and sharing of medical information from and to remote users. The information collected may be shared with a remote clinician who has been given access to patient medical information. An example of such information may be a patient’s refill history.)
Raduchel further teaches receiving, by the computing device, one or more updates to the prescription data in the non-standard disparate forms from at least one of the plurality of data sources:
(Paragraph [0105] of Raduchel. The teaching describes that the user electronic device 130 updates record information (530). For example, the user electronic device 130 may update data related to records associated with the user 120. The updated record information may indicate that a new medical record for the user is stored on a particular electronic device and may include information related to the type, the provider, and the date of the medical record.)
Raduchel further teaches automatically storing, by the computing device, the updated medication refill history in one or more data store providing the one or more clinicians remote computing device real-time access over the communication network to the updated medication refill history:
(Paragraphs [0039], [0105], [0108] and [0112] of Raduchel. The teaching describes that the user electronic device 130 updates record information (530). For example, the user electronic device 130 may update data related to records associated with the user 120. The updated record information may indicate that a new medical record for the user is stored on a particular electronic device and may include information related to the type, the provider, and the date of the medical record. The teaching further describes the real-time collection and sharing of medical information from and to remote users. The information collected may be shared with a remote clinician who has been given access to patient medical information. An example of such information may be a patient’s refill history.)
Raduchel does not explicitly teach analyzing by the computing device, the medication refill history to determine one or more medication adherence patterns and a patient medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked, and wherein the patient medication adherence score indicates an overall rating of the patient’s medication adherence, and wherein each of the one or more medication adherence patterns corresponds to one of the one or more drugs and indicates the patient’s adherence to the prescribed instruction for the corresponding drug.
However Chu teaches analyzing by the computing device, the medication refill history to determine one or more medication adherence patterns and a patient medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked, and wherein the patient medication adherence score indicates an overall rating of the patient’s medication adherence, and wherein each of the one or more medication adherence patterns corresponds to one of the one or more drugs and indicates the patient’s adherence to the prescribed instruction for the corresponding drug:
 (Paragraphs [0196]-[0201], and [0205] and Figures 5 and 8 of Chu. The teaching describes tracking a patient’s adherence in taking medication over a certain period of days, monitors the patients refill history and generates an adherence score for the patient in a graphical user interface. The teaching further describes giving a base adherence pattern label through the absolute adherence measure. This information is summarized in the graphical display depicted in Figure 5 which includes the patient’s adherence rate, refill history and other patient information pertinent to patient medication adherence. The teaching further describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating.)
Chu further teaches determining and assigning, by the computing device, a base adherence pattern label to the patient based on the patient medication adherence score:
(Paragraphs [0200]-[0201] and Figure 5 of Chu. The teaching describes giving a base adherence pattern label through the absolute adherence measure and then adds-on another industry standard of adherence label to the patterns observed.)
Chu further teaches automatically generating, by the computing device, a graphical user interface which displays on a timeline via a display device, the medication refill history including a medication adherence graphic, one or more levels of adherence corresponding to one or more base adherence pattern labels for the patient, and the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs, wherein the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs are displayed within the timeline in order of a level of adherence based on the determined base adherence pattern label:
(Paragraphs [0211] and [0212] and Figure 13 of Chu. The teaching describes a graphical user interface that automatically generates an adherence graphic with an associated timeline via a display device. A medical refill history is displayed with the associated adherence graphic to show how many times an alert for refill was sent out and how many times a refill was actually made. This constitutes a refill history. The timeline shows one or more levels of adherence corresponding to the drug wherein each of the drugs and adherence patterns are displayed within the timeline in an order of level of adherence as shown by “10 best patients” and “10 worst patients”.)
Chu further teaches analyzing, by the computing device, the one or more medication adherence patterns to identify barriers to adherence:
(Paragraph [0204] of Chu. The teaching describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, side effects, low medication supply no medication, patient does not believe medication is working, patient believes medication is not needed, patient believes they are cured, patient does not know how to use medication, patient taking too much of other medications, personal hardship, patient needs help and support, patient too sick, patient not physically able to take medication, or other.”)
Chu further teaches determining and recommending, by the computing device, clinical interventions to address the barriers to adherence based on the identified barriers to adherence and displaying the clinical interventions in the graphical user interface via the display device:
(Paragraphs [0191] [0193], [0204] and [0211] of Chu. The teaching  describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, side effects, low medication supply no medication, patient does not believe medication is working, patient believes medication is not needed, patient believes they are cured, patient does not know how to use medication, patient taking too much of other medications, personal hardship, patient needs help and support, patient too sick, patient not physically able to take medication, or other”. The teaching further describes when the patient is non-adherent, another party, such as a physician, can reach out to the patient to offer ways to become compliant, in this case ways to overcome the barriers to adherence. The teaching further describes that these interventions can happen automatically through machine means.)
 Chu further teaches automatically generating in real-time, by the computing device, an updated medication refill history in real-time in the standard timeline form from the one or more updates to the prescription data in non-standard disparate forms and automatically generating, by the computing device, a graphical user interface which displays the updated medication refill history in real-time:
(Paragraphs [0211], [0212] and [0246] and Figure 13 of Chu. The teaching describes a graphical user interface that automatically generates an adherence graphic with an associated timeline via a display device. A medical refill history is displayed with the associated adherence graphic to show how many times an alert for refill was sent out and how many times a refill was actually made. This constitutes a refill history. The timeline shows one or more levels of adherence corresponding to the drug wherein each of the drugs and adherence patterns are displayed within the timeline in an order of level of adherence as shown by “10 best patients” and “10 worst patients”. This information is based on the patient history which is updated in real-time)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Raduchel, the teaching of Chu. Paragraph [0084] of Chu teaches that by “monitoring, analyzing and improving medication adherence performance in real time, the entity 40 provides healthcare and pharmaceutical systems with real time cost savings and intelligence”. One of ordinary skill in the art would have added to the teaching of Raduchel, the teaching of Chu based on this incentive without yielding unexpected results.
Raduchel and Chu does not explicitly teach “wherein the medication refill history includes timelines representing the prescription data as one or more prescription fill events for each medication the patient is prescribed in the standard form of a timeline”, “that graphically displays a list of the one or more drugs from the prescription data” or “wherein each of the one or more drugs from the prescription data…are displayed within the timeline in order of a level of adherence for each drug corresponding to the displayed one or more levels of adherence based on the determined base adherence pattern label”
However Nadas teaches “wherein the medication refill history includes timelines representing the prescription data as one or more prescription fill events for each medication the patient is prescribed in the standard form of a timeline”, “that graphically displays a list of the one or more drugs from the prescription data” or “wherein each of the one or more drugs from the prescription data…are displayed within the timeline in order of a level of adherence for each drug corresponding to the displayed one or more levels of adherence based on the determined base adherence pattern label”:
(Paragraphs [0077] and [0078] and Figure 11B of Nadas. The teaching describes a medication refill timeline that contains one or more prescription refill events. This timeline graphically displays a list of multiple drugs that the patient is taking. These drugs are displayed in an order of level of adherence based on an adherence pattern label)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel and Chu, the teaching of Nadas. Paragraph [0078] of Nadas describes that when a patient’s medication possession ratio was examined and reviewed by a professional, compliance with the patient’s medication was improved. One of ordinary skill in the art would have added to the combined teaching of Raduchel and Chu, the teaching of Nadas based on this incentive without yielding unexpected results. 
As per claim 4, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 1.
Chu further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of base labels for the patient, the base labels comprising one of high, moderate, low or mixed adherence: 
(Paragraphs [0211] and [0212] and Figure 13 of Chu. The teaching describes a graphical user interface that automatically generates an adherence graphic with an associated timeline via a display device. A medical refill history is displayed with the associated adherence graphic to show how many times an alert for refill was sent out and how many times a refill was actually made. This constitutes a refill history. The timeline shows one or more levels of adherence corresponding to the drug wherein each of the drugs and adherence patterns are displayed within the timeline in an order of level of adherence as shown by “10 best patients” and “10 worst patients”.)
As per claim 5, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 4.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession:
(Paragraph [0022] of Hanina. The teaching describes that the “system further employs machine learning to identify one or more trends and make automated judgments about patient states, as well as an ability to learn and highlight outliers or at risk populations”.)
As per claim 6, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 4.
Chu further teaches wherein the medication adherence graphic comprises one or more of a list of under-utilized medications, a list of over-utilized medications, an overall adherence rating for the patient, a percentage of days covered table for eligible medications, a percentage of days covered table for adherence by disease state, a list of barriers to adherence for the patient, and a list of intervention strategies for the patient:  
(Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating.)
As per claim 7, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 1.
Chu further teaches further comprising automatically generating one or more clinical interventions when the patient’s one or more medication adherence patterns indicate that the patient is at risk for non-adherence:  
(Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating. The listing also shows the number of times interventions were needed for patient’s that were at risk for non-adherence.)
As per claim 8, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 1.
Chu further teaches automatically generating an alert when the patient’s one or more medication adherence patterns indicate that the patient has failed to fill a prescription within a period of time and communicating the alert to a clinician: 
(Paragraphs [0186]-[0187] of Chu. The teaching describes that alerts are generated when the monitoring service determines that an intervention is needed. “The monitoring server 40 may be configured to contact and send a notification to the patient or other party upon determining the Alert”. This other party can be a physician.)
As per claim 9, 
Claim 9 recites substantially similar limitations as claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1. 
As per claim 10, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 9.
Chu further teaches wherein the barriers to adherence are one or more of language barrier, forgetting to refill prescriptions, cost of medication, side effects of medication, and lack of transportation to a pharmacy: 
(Paragraph [0204] of Chu. The teaching describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, side effects, low medication supply no medication, patient does not believe medication is working, patient believes medication is not needed, patient believes they are cured, patient does not know how to use medication, patient taking too much of other medications, personal hardship, patient needs help and support, patient too sick, patient not physically able to take medication, or other.”)
As per claim 13, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 10.
Chu further teaches wherein the prescription order and refill history is updated in real time: 
(Paragraph [0086] of Chu. The teaching describes that the system updates medication adherence parameters in real time.)
As per claim 14, 
Claim 14 recites substantially similar limitations as claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1. 
As per claim 15,
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 14.
Chu further teaches further comprising alerting a clinician if the patient has not filled a prescription within a defined amount of time: 
(Paragraphs [0186]-[0187] of Chu. The teaching describes that alerts are generated when the monitoring service determines that an intervention is needed. “The monitoring server 40 may be configured to contact and send a notification to the patient or other party upon determining the Alert”. This other party can be a physician.)
As per claim 17, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 14.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession: 
(Paragraph [0022] of Hanina. The teaching describes that the “system further employs machine learning to identify one or more trends and make automated judgments about patient states, as well as an ability to learn and highlight outliers or at risk populations”.)
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Chu and Nadas in further view of Hanina et al. (US 2019/0027238; herein referred to as Hanina)
As per claim 5, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 4.
The combined teaching of Raduchel, Chu and Nadas does not explicitly teach further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession.
However, Hanina teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession:
(Paragraph [0022] of Hanina. The teaching describes that the “system further employs machine learning to identify one or more trends and make automated judgments about patient states, as well as an ability to learn and highlight outliers or at risk populations”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Nadas, the teaching of Hanina. Paragraph [0031] of Hanina teaches that the “inventive solution combines population health, computer vision, predictive tools based on behavioral markers, and a built-in communication system to monitor and manage patients' medication adherence. The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider performance and the like. The system will encourage better compliance and radically improve patient-provider care”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Nadas, the teaching of Hanina based on this incentive without yielding unexpected results. 
As per claim 17, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 14.
The combined teaching of Raduchel, Chu and Nadas does not explicitly teach further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession: 
(Paragraph [0022] of Hanina. The teaching describes that the “system further employs machine learning to identify one or more trends and make automated judgments about patient states, as well as an ability to learn and highlight outliers or at risk populations”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Nadas, the teaching of Hanina. Paragraph [0031] of Hanina teaches that the “inventive solution combines population health, computer vision, predictive tools based on behavioral markers, and a built-in communication system to monitor and manage patients' medication adherence. The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider performance and the like. The system will encourage better compliance and radically improve patient-provider care”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Nadas, the teaching of Hanina based on this incentive without yielding unexpected results.
Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Chu and Nadas in further view of Creswell et al. (US 2013/0317840; herein referred to as Creswell).
As per claim 11, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 9.
The combined teaching of Raduchel, Chu and Nadas does not explicitly teach wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed.
However, Creswell teaches wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed:  
(Paragraph [0542] and Figures 46-52 of Creswell. The teaching describes displaying a timeline for a patient’s fill events according to each prescription a patient has.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Nadas, the display teachings of Creswell. Paragraph [0412] of Creswell teaches the “system aims to help reduce first fill prescription abandonment, improve medication adherence rates with sustainable results, and allow providers to gain insight into patient behaviors”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Nadas, the teaching of Creswell based on this incentive without yielding unexpected results. 
As per claim 12, 
The combined teaching of Raduchel, Chu, Hanina and Creswell teaches the limitations of claim 11.
Creswell further teaches wherein the one or more timelines comprise one or more circles representing fill events and one or more lines following the one or more circles representing the duration of the prescription: 
 (Paragraph [0542] and Figures 46-52 of Creswell. The teaching describes displaying a timeline for a patient’s fill events according to each prescription a patient has. The timelines have circles on them; two on the ends to identify the duration of the prescription, one for a fill event and one for a refill event.)
As per claim 18, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 14.
The combined teaching of Raduchel, Chu and Nadas does not explicitly teach wherein the display of the patient’s medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication. 
However, Creswell teaches wherein the display of the patient’s medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication:  
(Paragraph [0542] and Figures 46-52 of Creswell. The teaching describes displaying a timeline for a patient’s fill events according to each prescription a patient has. The timelines have circles on them; two on the ends to identify the duration of the prescription, one for a fill event and one for a refill event. These events demonstrate adherence patterns for the drugs and each drug that the patient is taking is separated into separate timelines. Breaking the timelines down by drug constitutes identifying drug classes wherein each drug is in a class of its own.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Nadas, the display teachings of Creswell. Paragraph [0412] of Creswell teaches the “system aims to help reduce first fill prescription abandonment, improve medication adherence rates with sustainable results, and allow providers to gain insight into patient behaviors”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Nadas, the teaching of Creswell based on this incentive without yielding unexpected results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Chu and Nadas in further view of Ramasubramanian et al. (US 2008/0201174; herein referred to as Ramasubramanian).
As per claim 19, 
The combined teaching of Raduchel, Chu and Nadas teaches the limitations of claim 14.
Chu teaches a display that contains overutilized medications, underutilized medications and overall adherence rate: 
(Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating.)
The combined teaching of Raduchel, Chu and Nadas does not explicitly teach wherein the display of the patient’s medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barrier to adherence, intervention strategies, adherence by disease state, and overall adherence rate.
However Ramasubramanian teaches a patient’s medication adherence patterns that includes previous recognized barrier to adherence, intervention strategies and adherence by disease state: 
(Paragraphs [0139]-[0160] of Ramasubramanian. The teaching describes a patient going through their beliefs about medicine through a questionnaire to identify a previously recognized barrier to adherence that they have experienced in their life. The system then provides intervention strategies to address these barriers. For some patients, the barrier to adherence is that the patient does not believe that they are affected by the disease that they have and by taking the medication, it would be admitting to themselves that they actually have the disease.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Raduchel, Chu and Nadas, the teaching of Ramasubramanian. Paragraph [0012] of Ramasubramanian teaches “the individual is subject to various situational factors. These factors interact with the individual's current behavioral state and health beliefs, and produce a current level of receptivity to specific types of influences and information. Given this, merely transmitting pre-planned messages, even if they are somewhat personalized, has a reduced chance of being received and acted upon by the subject individual. If the individual does not consider the message or content to be relevant or of value, he or she may simply ignore it, or worse, tend to ignore subsequent messages from the same source—this is all well-known. It is also well known that individuals' receptivity and response to interventions improves when the number of interventions at any time is small. Faced with a large list of ‘things to do’, over long periods of time, as is the case with many web sites or services that deal with specific medical conditions, individuals find it difficult to decide which action to perform at any time, and end up procrastinating or doing things that are easier but not necessarily effective”. One of ordinary skill in the art would have added to combined teaching of Raduchel, Chu and Nadas the intervention strategies of Ramasubramanian based on this incentive without yielding unexpected results. 
The combined teaching of Raduchel, Chu, Nadas and Ramasubramanian would then teach wherein the display of the patient’s medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barrier to adherence, intervention strategies, adherence by disease state, and overall adherence rate. (Paragraph [0205] and Figure 8 of Chu and Paragraphs [0139]-[0160] of Ramasubramanian)

Response to Arguments
Applicants arguments submitted January 13, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not entirely persuasive:
The applicant argues that the non-statutory rejection of claims 1 and 4-8 should be removed because of the newly amended claims. The examiner agrees and withdraws this rejection.
The applicant argues that the pending claims do not recite Certain Methods of Organizing Human Activity because the pending claims do not recite fundamental economic concepts or managing interactions between people. The pending claims recite automatically generating a medication refill history and tracking medication adherence for a duration, providing clinicians remote computing devices access to the medication refill history, and displaying the adherence patterns, scores and labels in a GUI. The applicant argues that these elements are not human activities because at least displaying on a GUI is inherently a computer activity. Therefore, the claims do not recite limitations that fall within Certain Methods of Organizing Human Activity. 
The examiner respectfully disagrees. Merely pointing out an element that the examiner had already explicitly considered as an additional element not considered as part of the abstract idea does not constitute the entire claim not reciting an abstract idea. At least generating a medication refill history and tracking medication adherence for a duration are clearly recitations of managing personal behavior. A refill history explicitly is data about how a patient refills their prescription. The generation and analysis of such is managing this personal behavior. Tracking medication adherence is explicitly tracking the personal behavior of a patient and then managing it in some form. This establishes that the pending claims recite an abstract idea under Step 2A Prong 1. The other consideration of the display in a GUI does not fall into this abstraction and is considered in Step 2A Prong 2 as an additional element.
The applicant further argues that the pending claims are not directed to an abstract idea because the pending claims are similar to Example 42 of the 2019 PEG. This is because the pending claims provide a technical improvement to technology by receiving data in a non-standardized format and allows remote users to update information in a non-standard format similar to Example 42. 
The examiner respectfully disagrees. There is nothing in the pending claims or even the as-filed specification that are similar to the data structure formats as described in Example 42. Example 42’s data structures dealt with the data structures that the disparate technology platforms would be able to store the data in. The pending claims are merely saying that the data is in non-standard disparate forms which does not necessarily mean how the data set is structured. In fact the invention cannot mean this because the as-filed specification does not describe data structure formatting at all. Furthermore, the claim does not recite anything close to allowing remote users to update information in a non-standard format. The data sources that the prescription data is coming from provides the updated information in real-time while the system then allows one or more remote users access to the updated information. In contrast, Example 42 required the users to update the information about the patient’s condition, not merely given access to what was previously updated without their intervention. Accordingly, the examiner does not find that the pending claims are at all similar to Example 42, nor does the examiner find that the pending claims would provide an improvement to technology. 
The applicant further argues that the pending claims provide for something significantly more than the abstract idea. Specifically, the applicant argues that the adherence graphic displayed in the GUI is displayed to the clinician in an easy to read format through comparing actual prescription refills and refills with that was prescribed by the clinician. 
The examiner respectfully disagrees with this argument. In the context of the claim, this information that is being displayed to the end user is merely the presentation of information in a display. Such functionality is well-known, routine and conventional as it fundamentally implements receiving or transmitting data over a network.  
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686            

/JOHN P GO/Primary Examiner, Art Unit 3686